DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 3, 5 and 6 are objected to because of the following informalities:  
Claim 3 recites “the transmitted data characterizing”.  It is presumed to recite “the transmitted data signal characterizing” (see claim 1, line 8).
Claim 5 recites “wherein the transmitter is configured to detect a stationary state thereof and…repeatedly transmit the fixed length packet during the stationary state for reception by the receiver”.  It is presumed to recite “wherein the transmitter is configured to detect when the inground tool is stationary and…repeatedly transmit the fixed length packet when the inground tool is stationary for reception by the receiver” (see claim 1, lines 6-10).
Claim 6 recites “the fixed packet length” in line 3.  It is presumed to recite “the fixed length packet”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No(s). 10,227,867 and 11,118,447. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader and obvious variants of the claims in U.S. Patent No(s). 10,227,867 and 11,118,447.
For example, claim 1 of Application No. 17/328,410 is a broader obvious variant of at least claim(s) 1 in U.S. Patent No. 11,118,447 and claim(s) 1, 3 and 4 in U.S. Patent No. 10,227,867.
Claim 9 of Application No. 17/328,410 is a broader obvious variant of at least claim(s) 1 and 9 in U.S. Patent No. 11,118,447 and claim(s) 1, 3 and 4 in U.S. Patent No. 10,227,867.
Claim 10 of Application No. 17/328,410 is a broader obvious variant of at least claim(s) 9 in U.S. Patent No. 11,118,447 and claim(s) 10 and 12 in U.S. Patent No. 10,227,867.
Claim 12 of Application No. 17/328,410 is a broader obvious variant of at least claim(s) 1 in U.S. Patent No. 11,118,447 and claim(s) 1-4 in U.S. Patent No. 10,227,867.
Claim 13 of Application No. 17/328,410 is a broader obvious variant of at least claim(s) 10-11 in U.S. Patent No. 11,118,447 and claim(s) 1, 7, 9 and 15 in U.S. Patent No. 10,227,867.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 5, 6, 9, 10 and 11 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ramshaw (US 2012/0166089 A1).
Regarding claim 1, Ramshaw discloses an apparatus (see at least Figures 1-3, item 230 | [0034]) for use in conjunction with a system (see at least Figure 1) for performing an inground operation in which a drill string extends (see at least Figure 1, item 12 | [0030]) from a drill rig to an inground tool (see at least Figure 1, item 100 | [0030]) such that extension and retraction of the drill string generally produces corresponding movements of the inground tool during the inground operation (see at least [0026-0027] | [0030-0033]), said apparatus comprising: 
a transmitter configured to be carried proximate to the inground tool for sensing a plurality of operational parameters relating to the inground tool (see at least [0004-0006] | [0026-0027] | [0033-0036] | [0039-0042] | [0069]), for detecting whether an operational status of the inground tool is stationary or moving as well as changes in the operational status (see at least [0043] note the analyzer identifies downhole scenarios | [0061-0062] note the MWD senses that drilling has stopped and changes from the drilling mode (i.e., a mode with a second lower level of resolution) to the sliding mode (i.e. a mode with a first higher level of resolution) | [0046] note that during a while-drilling operation (i.e., the drilling mode which is a mode with a second lower level of resolution) general-purpose telemetry frames having a lower level of resolution are transmitted up-hole and used to identify a downhole scenario, such as whether or not drilling has stopped, wherein the downhole scenario is then used to select a special-purpose (higher resolution) telemetry frame for transmission up-hole and determine a subsequent downhole scenario, such as resuming drilling, to determine whether or not to resume transmitting the general-purpose (lower resolution) telemetry frames up-hole | [0044] note general-purpose telemetry frames are taken at a lower level of resolution | Figure 1, note the general-purpose telemetry frame | [0071-0073] note the general-purpose telemetry frame arrangement | Figure 10, note the special-purpose telemetry frame | [0094] note the special-purpose telemetry frame arrangement and that it has a higher level of resolution than the general-purpose telemetry frames | [0116] note transmission of high-resolution telemetry data frames upon detecting drilling has stopped), and for transmitting a data signal characterizing one or more of the plurality of operational parameters at a higher level of resolution when the inground tool is stationary (see at least [0116] note transmission of high-resolution telemetry data frames upon detecting drilling has stopped | [0062] | [0046]) and at a lower level of resolution when the inground tool is moving (see at least [0046] note during a while-drilling operation general-purpose telemetry frames transmitted up-hole have a lower level of resolution and are used to identify a downhole scenario); and 
a receiver for positioning at an aboveground location for receiving the data signal and for recovering the plurality of operational parameters (see at least Figure 3, item 160 | [0034]).
Regarding claim 2, Ramshaw, as addressed above, discloses wherein the transmitter is configured to determine the operational status of the inground tool as moving based on detecting at least one of movement and rotation of the inground tool (see at least [0062] note sensing that drilling has stopped by detecting the rotary table has stopped rotating).
Regarding claim 5, Ramshaw, as addressed above, discloses wherein the transmitter is configured to detect a stationary state thereof (see at least [0062] note detecting that drilling has stopped | [0116] note detecting that drilling has stopped and transmitting a high-resolution telemetry data packet) and, responsive thereto, switch to a fixed length packet to characterize one or more of the plurality of operational parameters and, thereafter, repeatedly transmit the fixed length packet during the stationary state for reception by the receiver (see at least [0047] note the general-purpose and/or special-purpose telemetry frames are preprogrammed and selected from a library and are not modified on the fly (i.e., they are fixed or predetermined) | [0041] note the general-purpose or special-purpose telemetry frames are built according to the type of telemetry frame needed | [0071] note the general-purpose telemetry frame has a specific construction that allows the up-hole computer to decode the data signal | [0094]).
Regarding claim 6, Ramshaw, as addressed above, discloses wherein the transmitter is further configured to include at least one of a roll orientation, a pitch orientation, a battery status and a temperature of the transmitter as the characterized one or more of the plurality of operational parameters in the fixed packet length (see at least [0056] note the telemetry frames are preprogrammed and stored in a library such that the programmer can choose any type of parameter to be sent up-hole while drilling or while stopped | [0100] note that special-purpose telemetry frames, which are transmitted while stationary, can include diagnostic information relating to the temperature of the transmitter).
Regarding claim 9, Ramshaw discloses a transmitter (see at least Figures 1-3, item 230 | [0034]) for use in conjunction with a receiver (see at least Figures 1-3, item 160 | [0034]) as part of a system (see at least Figure 1) for performing an inground operation in which a drill string extends (see at least Figure 1, item 12 | [0030]) from a drill rig to an inground tool (see at least Figure 1, item 100 | [0030]) which supports the transmitter such that extension and retraction of the drill string generally produces corresponding movements of the inground tool during the inground operation (see at least [0026-0027] | [0030-0033]), said transmitter comprising: 
at least one sensor for sensing one or more operational parameters relating to the inground tool to produce a sensor signal (see at least Figure 3, item 306 | [0034]); and 
a processor configured for detecting whether the inground tool is stationary or moving based on the sensor signal (see at least Figure 3, item 330 | [0038] | [0043] note the analyzer identifies downhole scenarios | [0061-0062] note the MWD senses that drilling has stopped and changes from the drilling mode (i.e., a mode with a second lower level of resolution) to the sliding mode (i.e. a mode with a first higher level of resolution) | [0046] note that during a while-drilling operation (i.e., the drilling mode which is a mode with a second lower level of resolution) general-purpose telemetry frames having a lower level of resolution are transmitted up-hole and used to identify a downhole scenario, such as whether or not drilling has stopped, wherein the downhole scenario is then used to select a special-purpose (higher resolution) telemetry frame for transmission up-hole and determine a subsequent downhole scenario, such as resuming drilling, to determine whether or not to resume transmitting the general-purpose (lower resolution) telemetry frames up-hole | [0044] note general-purpose telemetry frames are taken at a lower level of resolution | Figure 1, note the general-purpose telemetry frame | [0071-0073] note the general-purpose telemetry frame arrangement | Figure 10, note the special-purpose telemetry frame | [0094] note the special-purpose telemetry frame arrangement and that it has a higher level of resolution than the general-purpose telemetry frames | [0116] note transmission of high-resolution telemetry data frames upon detecting drilling has stopped), and for transmitting data characterizing one or more of the operational parameters at a higher level of resolution when the inground tool is stationary (see at least [0116] note transmission of high-resolution telemetry data frames upon detecting drilling has stopped | [0062] | [0046]) and at a lower level of resolution when the inground tool is moving (see at least [0046] note during a while-drilling operation general-purpose telemetry frames transmitted up-hole have a lower level of resolution and are used to identify a downhole scenario).
Regarding claim 10, Ramshaw discloses a transmitter (see at least Figures 1-3, item 120 | [0034] | [0038]) for use in conjunction with a receiver (see at least Figures 1-3, item 160 | [0034] | [0038]) as part of a system for performing an inground operation in which a drill string extends (see at least Figure 1, item 12 | [0030]) from a drill rig to an inground tool which supports the transmitter (see at least Figure 1, item 100 | [0030]) such that extension and retraction of the drill string generally produces corresponding movements of the inground tool during the inground operation (see at least [0026-0027] | [0030-0033]), said transmitter comprising: 
at least one sensor for sensing one or more operational parameters relating to the inground tool (see at least Figure 3, items 305 and 306 | [0038]); and 
a processor (see at least Figure 3, item 230 | [0038]) configured for transmitting a data signal using a plurality of packet communication protocols (see at least [0047] note general-purpose or special-purpose telemetry data frame protocols can be employed) including a particular protocol that, responsive to detecting a stationary state of the transmitter (see at least [0116] note detecting drilling has stopped | [0062] note detecting drilling has stopped), utilizes a fixed data frame to characterize the one or more operational parameters and repeatedly transmits the fixed data frame (see at least [0071] note the telemetry data frames are specifically constructed so the up-hole computer can correctly decode the data signal | [0116] note transmitting high-resolution pressure telemetry data frames | [0062]).
Regarding claim 11, Ramshaw, as addressed above, discloses the transmitter configured to include at least one of a roll orientation, a pitch orientation, a battery status and a temperature of the transmitter in the fixed data frame (see at least [0056] note the telemetry frames are preprogrammed and stored in a library such that the programmer can choose any type of parameter to be sent up-hole while drilling or while stopped | [0100] note that special-purpose telemetry frames, which are transmitted while stationary, can include diagnostic information relating to the temperature of the transmitter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramshaw (US 2012/0166089 A1) in view of Gardner (US 7,324,010 B2).
Regarding claim 3, Ramshaw, as addressed above, discloses wherein the transmitted data characterizing one or more of the plurality of operational parameters includes a pitch resolution protocol (see at least [0036] note the MWD/LWD can obtain and transmit inclination data | [0071-0073] note the user could configure the general-purpose or special-purpose telemetry packets any way they want such that they minimally transmit inclination data up-hole | [0094]).
However, Ramshaw does not specifically disclose a static pitch resolution protocol and a dynamic pitch resolution protocol.
It is known for LWD systems, like Ramshaw’s LWD system (see at least [0033-0034]), to utilize different transmission schemes.  For example, Gardner teaches a system that utilizes a plurality of data protocols including a static LWD resolution protocol and a dynamic LWD resolution protocol (see at least col. 4, lines 8-29, note data is transmitted up-hole while drilling with a dynamic (low) resolution protocol, whereas when the inground tool is stationary the data is transmitted up-hole with a static (high) resolution protocol | col. 1, lines 35-46, note inclination and direction are transmitted up-hole).
Thus, it would have been obvious to one of ordinary skill in the art before the invention to incorporate the features of into Gardner into Ramshaw.  This provides the ability to deliver at least some inclination/pitch data to the receiver while drilling (e.g., low resolution data) and high resolution inclination/pitch data during a survey, a stoppage or other downtime (e.g., a non-drilling situation), thus enabling meaningful analysis of downhole formations to be performed (see at least col. 4, lines 17-19 of Gardner).
Regarding claim 4, Ramshaw in view of Gardner, as addressed above, teach wherein the static pitch resolution protocol is higher in resolution than the dynamic pitch resolution protocol (see at least col. 4, lines 8-29 of Gardner).

Claims 7, 8, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramshaw (US 2012/0166089 A1) in view of Burrows (US 2004/0134686 A1).
Regarding claim 7, Ramshaw, as addressed above, discloses wherein the plurality of operational parameters includes tool face data of the transmitter (see [0062] note tool face sensor data | [0116]) and the transmitter is configured to transmit a data (general-purpose telemetry) packet that specifies the data when the inground tool is rotating (see at least [0061] | [0046] note general-purpose (low resolution) telemetry frames are transmitted while drilling) and to suspend transmission of the data (general-purpose telemetry) packet when the inground tool is not rotating (see at least [0116] note special-purpose (high resolution) telemetry frames are transmitted while stationary).
However, Ramshaw does not specifically disclose roll orientation of the transmitter.
It is known to transmit various measurements at different times.  For example, Burrows teaches a transmitter that is configured to transmit a roll orientation of the transmitter (see at least [0008] note the drill string starts at a start position and is rotated or steered to an ending position, where roll orientation is transmitted throughout each respective segment | [0032-0033] note measurements (i.e., at least roll orientation) are made upon completing and/or starting of a drill pipe (i.e., at a survey point) and throughout the drilling segment).
Thus, it would have been obvious to one of ordinary skill in the art before the invention to incorporate the features of into Burrows into Ramshaw.  This provides the ability to obtain roll orientation while drilling the production section of the well and to suspend the low resolution roll orientation packet in favor of a high resolution roll orientation packet during survey points where drill joints are added to the drill string, thus providing more accurate steering of the drill string to produce a more productive well.  In addition, this provides a known alternative measurement that can be transmitted in addition to, or in place of, Ramshaw’s measurements while providing predictable results.
Regarding claim 8, Ramshaw in view of Burrows, as addressed above, teach wherein one of said plurality of operational parameters is a pitch orientation of the inground tool (see at least [0036] of Ramshaw, note that inclination or pitch can be transmitted to an up-hole receiver | [0032] of Burrows, note pitch and roll (orientation parameters) and temperature are encoded onto locating signal during drilling) and said transmitter is configured to transmit a low resolution pitch packet responsive to detecting that the inground tool is moving (see at least [0046] of Ramshaw, note general-purpose (low resolution) telemetry frames, which could contain Burrow’s pitch orientation, are transmitted while drilling) and a high resolution pitch packet responsive to detecting that the inground tool is stationary (see at least [0116] of Ramshaw, note special-purpose (high resolution) telemetry frames, which could contain Burrow’s pitch orientation, are transmitted while stationary | [0047] of Ramshaw, note the telemetry packets are preprogrammed to transmit anything the programmer wishes to transmit).
Regarding claim 12, Ramshaw discloses an apparatus (see at least Figures 1-3, item 120 | [0034]) for use in conjunction with a system (see at least Figure 1) for performing an inground operation in which a drill string extends (see at least Figure 1, item 12 | [0030]) from a drill rig to an inground tool (see at least Figure 1, item 100 | [0030]) such that extension and retraction of the drill string generally produces corresponding movements of the inground tool during the inground operation (see at least [0026-0027] | [0030-0033]), said apparatus comprising: 
a transmitter (see at least Figures 1-3, items 120 and 230 | [0034] | [0038]) configured to be carried proximate to the inground tool for sensing a plurality of operational parameters (see at least Figure 3, items 305 and 306 | [0038]) relating to the inground tool including inclination of the transmitter (see at least [0036] note inclination) and for transmitting a data signal including a low resolution packet responsive to detecting that the inground tool is moving (see at least [0046] note during a while-drilling operation general-purpose telemetry frames transmitted up-hole have a lower level of resolution and are used to identify a downhole scenario) and a high resolution pitch packet responsive to detecting that the inground tool is stationary (see at least [0116] note transmission of high-resolution telemetry data frames upon detecting drilling has stopped | [0062] | [0046]); and 
a receiver for positioning at an aboveground location for receiving the data signal and for recovering the operational parameters (see at least Figure 3, item 160 | [0034] | [0038] | [0071]).
However, Ramshaw does not specifically disclose pitch packets.
It is known to transmit various measurements at different times.  For example, Burrows teaches a transmitter that is configured to transmit pitch packets (see at least [0008] note the drill string starts at a start position and is rotated or steered to an ending position, where pitch and roll orientation are transmitted throughout each respective segment | [0032-0033] note measurements (i.e., at least pitch and roll orientation) are made upon completing and/or starting of a drill pipe (i.e., at a survey point) and throughout the drilling segment | [0112]).
Thus, it would have been obvious to one of ordinary skill in the art before the invention to incorporate the features of into Burrows into Ramshaw.  This provides the ability to obtain pitch orientation throughout the well, allowing (low resolution) pitch orientation to be captured while drilling and (high resolution) pitch orientation to be captured during critical survey points where drill joints are added to the drill string, thus providing more accurate steering of the drill string.  In addition, this provides a known alternative measurement that can be transmitted in addition to, or in place of, Ramshaw’s measurements while providing predictable results.
Regarding claim 13, Ramshaw discloses an apparatus (see at least Figures 1-3, item 120 | [0034]) for use in conjunction with a system (see at least Figure 1) for performing an inground operation in which a drill string extends (see at least Figure 1, item 12 | [0030]) from a drill rig to an inground tool (see at least Figure 1, item 12 | [0030]) such that extension and retraction of the drill string generally produces corresponding movements of the inground tool during the inground operation (see at least [0026-0027] | [0030-0033]), said apparatus comprising: 
a transmitter (see at least Figures 1-3, items 120 and 230 | [0034] | [0038]) configured to be carried proximate to the inground tool for sensing a plurality of operational parameters (see at least Figures 1-3, items 120 and 230 | [0034] | [0038]) relating to the inground tool including a tool face parameter of the transmitter (see at least [0062]) and for transmitting a data signal including a low resolution packet responsive to detecting that the inground tool is moving (see at least [0046] note during a while-drilling operation general-purpose telemetry frames transmitted up-hole have a lower level of resolution and are used to identify a downhole scenario) and a high resolution packet responsive to detecting that the inground tool is stationary (see at least [0116] note transmission of high-resolution telemetry data frames upon detecting drilling has stopped | [0062] | [0046]); and 
a receiver for positioning at an aboveground location for receiving the data signal and for recovering the operational parameters (see at least Figure 3, item 160 | [0034] | [0038] | [0071]).
However, Ramshaw does not specifically disclose roll packets.
It is known to transmit various measurements at different times.  For example, Burrows teaches a transmitter that is configured to transmit roll packets (see at least [0008] note the drill string starts at a start position and is rotated or steered to an ending position, where pitch and roll orientation are transmitted throughout each respective segment | [0032-0033] note measurements (i.e., at least pitch and roll orientation) are made upon completing and/or starting of a drill pipe (i.e., at a survey point) and throughout the drilling segment | [0112]).
Thus, it would have been obvious to one of ordinary skill in the art before the invention to incorporate the features of into Burrows into Ramshaw.  This provides the ability to obtain roll orientation throughout the well, allowing (low resolution) roll orientation to be captured while drilling and (high resolution) roll orientation to be captured during critical survey points where drill joints are added to the drill string, thus providing more accurate steering of the drill string.  In addition, this provides a known alternative measurement that can be transmitted in addition to, or in place of, Ramshaw’s measurements while providing predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687